Citation Nr: 0937449	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  09-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to January 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Veteran provided testimony at an August 2009 hearing 
before the undersigned Veterans Law Judge.

The RO has construed a March 2008 report of contact as 
including a claim for entitlement to service connection for 
diabetes mellitus.  In June 2009 the RO issued to the Veteran 
a VCAA letter pertaining to the issue of entitlement to 
service connection for "[d]iabetes (claimed as insulin 
dependent)."  This matter is referred to the Agency of 
Original Jurisdiction (AOJ) for further appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At an August 2009 Board hearing the Veteran indicated that he 
had been treated by a private clinician, L.D., in Storm Lake, 
Iowa, and that he had sought to have this clinician send the 
records of treatment to VA.  (See August 2009 Board hearing 
transcript (Tr.) at pages 12-13.)   From a reading of the 
Board hearing transcript, it appears that the Veteran had in 
his hand at the Board hearing an April 2009 report of 
examination from this clinician.   VA should assist the 
Veteran in obtaining the records of treatment with L.D., 
since he has identified them as relevant to his claim.  See 
38 U.S.C.A. § 5103A(a)-(c). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his hearing loss 
and tinnitus disabilities.  After obtaining 
any appropriate authorizations for release 
of medical information, the AOJ should 
obtain records from each health care 
provider the Veteran identifies that have 
not been previously obtained.  The Veteran 
should also be advised that with respect to 
private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the AOJ.

The records sought should include private 
records of treatment and/or examination from 
clinician L.D. in Storm Lake, Iowa, to 
include a record dated in April 2009.  (See 
August 2009 Board hearing transcript at 
pages 12-13.) 

2.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



